Citation Nr: 0328279	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  01-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss. 

2.  Entitlement to a rating in excess of 40 percent for 
degenerative changes of the lumbar spine with radiculopathy 
and limitation of motion. 

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the right 2nd, 3rd, and 4th 
metatarsals with malunion of the 2nd and 3rd metatarsals with 
metatarsalgia. 

4.  Entitlement to a rating in excess of 10 percent for 
recurrent bilateral blepharitis. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
June 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The RO in Pittsburgh, Pennsylvania, now has jurisdiction over 
the case, and that office forwarded the appeal to the Board.


REMAND

The Board notes that the veteran's low back disability is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003), for Intervertebral Disc 
Syndrome (IVDS).  VA revised the criteria for rating this 
condition during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided 
that a maximum 60 percent rating was warranted for the IVDS 
if it was pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

Under the new criteria of Code 5293, the IVDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A maximum 60 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Note 1 provides that, for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Note 3 provides that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  67 Fed. Reg. 54345 (2002).  

Other even more recent regulatory changes, which became 
effective on September 26, 2003, also may affect the way IVDS 
is evaluated.  The applicable diagnostic code, which has been 
renumbered as 5243, did not undergo any substantive changes, 
itself; however, a general rating formula for diseases and 
injuries of the spine was added that is applicable to 
diagnostic codes 5235 to 5243.

Where, as here, the governing law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

VA's General Counsel also has held that, where a law or 
regulation changes during the pendency of a claim for an 
increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for VA to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of the 
change.  See, too, 38 C.F.R. § 3.114 (2003).

While the Board informed the veteran of the September 2002 
changes in the rating criteria by letter dated August 14, 
2003, he has not been informed of the more recent changes in 
the general rating formula for diseases and injuries of the 
spine, such as IVDS.  And the RO also has not had an 
opportunity to rate his low back disorder under these new 
criteria.  As such, on remand, the RO must consider the claim 
pursuant to all the applicable criteria during the course of 
the entire appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Furthermore, since the veteran's claims must be remanded, and 
he has not been given a VA examination since May 2000, the RO 
should schedule him for appropriate examinations to determine 
the current severity of his low back disorder.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

In addition, the medical records on file indicate the veteran 
is currently unemployed and last worked in 1994.  He says 
this is because of the severity of his service-connected 
disabilities.  The Board may not reject the claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  Friscia 
v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 
Vet. App. 532, 537 (1994).  

In Friscia, the Court specifically stated that, when the RO 
has merely offered its own opinion regarding whether a 
veteran is unemployable as a result of service-connected 
disability, VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the veteran's service- connected disability has on his 
ability to work.  Friscia, 7 Vet. App. at 295, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

A review of the record shows the veteran currently has a 
combined 70 percent rating for his service-connected 
disabilities-which at least meets the threshold minimum 
rating requirements of 38 C.F.R. § 4.16(a) for consideration 
of a TDIU.  However, there is no medical opinion of record 
indicating whether, as he alleges, he is incapable of 
securing and maintaining substantially gainful employment due 
to his service-connected conditions.  So medical comment 
concerning this is needed.  38 U.S.C.A. § 5103A(d) (West 
2002).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  



Thus, to ensure that VA has fully met its duty to assist the 
veteran in developing the evidence pertinent to his claims, 
and to ensure full compliance with due process notice 
requirements, etc., this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  Contact the veteran and ask that he 
provide a detailed employment history, 
including the dates of employment, number 
of days and hours worked on a weekly 
basis, and time missed from work due to 
his service-connected bilateral hearing 
loss, low back disorder, right foot 
disorder, and bilateral eye disorder.  

3.  Also request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for his service-connected disabilities.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records and 
treatment notes.  The RO should advise 
the veteran of any records it is unable 
to obtain.  



4.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to obtain medical opinions concerning the 
severity of his service-connected 
low back and right foot disorders.  All 
claims folders in their entirety, to 
include a copy of this remand, are to be 
furnished to the examiners prior to any 
evaluation of the veteran for use in the 
study of this case.  These examinations 
are to include a review of the veteran's 
pertinent history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all diagnostic 
studies deemed warranted by either 
examiner.  All applicable diagnoses must 
be fully set forth.  If either examiner 
is unable to render any finding or 
opinion requested, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

The orthopedic examiner must provide 
detailed findings/opinions as to the 
following:

(a) Describe the current state of the 
veteran's lumbar spine and right foot, 
including the presence or absence of 
ankylosis.  If ankylosis is present state 
the degree thereof and whether it is at a 
favorable or unfavorable angle.  

(b) Undertake range of motion studies of 
the lumbar spine, noting measurements for 
forward flexion, extension, lateral 
flexion, and rotation, and whether any 
limitation of motion is severe, moderate, 
or slight in degree.  

(c) Ascertain whether either the lumbar 
spine or the right foot (or both) 
exhibits weakened movement, 
premature/excess fatigability or 
incoordination attributable to the 
service-connected disability.  
If feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any pain, weakened movement, 
premature/excess fatigability or 
incoordination.  

(d) Indicate whether there are objective 
signs of pain of the lumbar spine and/or 
right foot, and whether such pain, if 
any, could significantly limit functional 
ability during flare-ups or when the 
affected part is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

The neurological examiner must respond in 
detail to the following:

(a) Describe any and all neurological 
manifestations specifically attributable 
to the service-connected low back 
disability.  

(b) Does the veteran experience recurring 
attacks of intervertebral disc syndrome?  
If so, how often?  Is there only little 
intermittent relief?  Also, indicate 
whether he has persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc, with 
little intermittent relief.

(c) Quantify the number of weeks of 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to the 
intervertebral disc syndrome requiring 
bed rest prescribed by a physician and 
treatment by a physician) over the prior 
12 months.

(d) Indicate whether it is at least as 
likely as not that the veteran's service-
connected low back disorder, either alone 
or in combination with his other service-
connected disabilities, precludes him 
from engaging in a substantially gainful 
occupation.  Conditions that are not 
service connected are not a basis for 
finding unemployability.

5.  The veteran also must be scheduled 
for VA examinations to determine the 
current severity of his other service-
connected disabilities - his bilateral 
hearing loss and recurrent bilateral 
blepharitis.  The claims folder must be 
made available to the examiners for a 
review of the veteran's pertinent medical 
history.  The examiners should identify 
all employment limitations caused by the 
service-connected disabilities and opine 
as to the extent of them.  They also 
should indicate whether these service-
connected disabilities, either alone or 
in combination with the other service-
connected disabilities, render the 
veteran unable to secure or follow a 
substantially gainful occupation.  



6.  Review the claims folder and ensure 
that all of the requested development has 
been completed.  This includes responses 
to the questions posed to the 
VA examiners.  If not, take corrective 
action.  38 C.F.R. § 4.2 (2002); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Then readjudicate the claims.  In 
doing so, consider all amended versions 
of regulations pertinent to evaluation of 
the veteran's lumbar spine disability.  
If extra-schedular consideration is 
warranted, refer the case to the VA Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service 
for action under 38 C.F.R. §§ 3.321, 
4.16(b) (2002).  If the claims are not 
granted to the veteran's satisfaction, 
send him and his attorney an appropriate 
supplemental statement of the case (SSOC) 
and give them time to submit additional 
evidence and/or argument in response.

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




